 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   SAMMY RICHARD QUAIR, Sr.,                         Case No. 1:19-cv-00993-BAM (PC)
10                      Plaintiff,                     ORDER TO SUBMIT APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS OR PAY
11          v.                                         FILING FEE WITHIN 45 DAYS
12   BOARD OF SUPERVISORS, et al.,                     FORTY-FIVE (45) DAY DEADLINE
13                      Defendants.
14

15          Plaintiff Sammy Richard Quair, Sr. (“Plaintiff”) is a county jail inmate proceeding pro se

16   in this civil rights action under 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee, or

17   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

18          Accordingly, IT IS HEREBY ORDERED that:

19          Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

21   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.
     IT IS SO ORDERED.
24

25      Dated:     July 23, 2019                              /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
